Case 3:17-cr-00037-DJH Document 229 Filed 07/02/20 Page 1 of 8 PageID #: 2234




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION


UNITED STATES OF AMERICA,                                                                 Plaintiff,

v.                                                           Criminal Action No. 3:17-cr-37-DJH

CHEROSCO BREWER,                                                                       Defendant.

                                           * * * * *

                                            ORDER

       A jury convicted Defendant Cherosco Brewer of multiple drug and firearm offenses.

(Docket Nos. 143, 147; see D.N. 1) Brewer, represented by new counsel, filed post-trial motions

seeking a new trial (D.N. 205), issuance of a subpoena to the Louisville Metro Police

Department for production of documents and data (D.N. 211), and appointment of an expert to

interpret that information (D.N. 221). He also seeks an extension of time to supplement his

motion for new trial after he has had an opportunity to review the additional materials. (D.N.

224) Underlying these motions is Brewer’s contention that he was improperly targeted by

police—an argument the Court has previously considered and rejected in various forms. (See

D.N. 66, PageID # 511-15; D.N. 114, PageID # 751-53) Brewer now argues that his original

counsel were ineffective because they failed to assert a claim of selective enforcement under the

Fourteenth Amendment. (See D.N. 205; D.N. 225, PageID # 2218-20) He further contends that

his trial counsel’s decision to call certain witnesses at trial amounted to ineffective assistance.

(D.N. 225, PageID # 2220-22) For the reasons explained below, the Court will deny Brewer’s

motions.




                                                1
Case 3:17-cr-00037-DJH Document 229 Filed 07/02/20 Page 2 of 8 PageID #: 2235




                                                I.

        Brewer’s conviction arises from traffic stops on November 11 and 12, 2015. The first

night, Brewer was stopped by Louisville Metro Police Department officers for excessive

window-tinting. A firearm and marijuana were found hidden in the vehicle, which was a long-

term rental in Brewer’s name. He was arrested and released on bond. The following night,

Brewer was stopped while driving his fiancée’s car, again for excessive window-tinting. This

time, police found cocaine in the vehicle. On both nights, the drugs appeared to be packaged for

sale.   A jury found Brewer guilty of possessing marijuana and cocaine with the intent to

distribute them, possessing a firearm in furtherance of a drug-trafficking crime, and being a

convicted felon in possession of a firearm. (D.N. 143; D.N. 147; see D.N. 1)

        After the trial but before sentencing, Brewer changed counsel for the second time, and

then the third. (See D.N. 186; D.N. 199) The Court remanded the sentencing hearing to allow

replacement counsel sufficient time to investigate and file a motion for new trial.1 (D.N. 207;

D.N. 210) Brewer now moves for a new trial on the ground of ineffective assistance of counsel.

(D.N. 205; D.N. 225) Specifically, Brewer asserts that his original counsel were ineffective for

failing to assert selective enforcement as a basis for suppression and that two defense witnesses,

Yvette Allen and Stephanie Sears, gave such damaging testimony that the decision to call them

amounted to ineffective assistance on the part of his trial counsel. (D.N. 225) In support of the

first argument, Brewer seeks to subpoena documents and data from LMPD that he believes will

establish that the department “has a history and practice . . . of targeting African-American males

for vehicle stops and intrusive searches.” (D.N. 211, PageID # 1308) He also moves for



1
  The Court previously denied Brewer’s initial motion for new trial and a motion to reconsider
that ruling, both of which were filed by trial counsel. (D.N. 171; D.N. 192; see D.N. 152; D.N.
176)
                                                2
Case 3:17-cr-00037-DJH Document 229 Filed 07/02/20 Page 3 of 8 PageID #: 2236




appointment of an expert to analyze the subpoenaed materials. (D.N. 221) The United States

opposes each of these requests. (D.N. 213; D.N. 222; D.N. 228)

                                                II.

       Rule 33 of the Federal Rules of Criminal Procedure provides that “[u]pon the defendant’s

motion, the court may vacate any judgment and grant a new trial if the interest of justice so

requires.” Fed. R. Crim. P. 33(a). Although claims of ineffective assistance of counsel are

typically addressed via collateral attack, see United States v. Wiggins, 784 F. App’x 919, 927

(6th Cir. 2019), the Sixth Circuit has found that “a violation of [the defendant’s] Sixth

Amendment right to effective assistance of counsel clearly meets [Rule 33’s ‘interest of justice’]

standard” and thus may be raised in a motion for new trial. United States v. Munoz, 605 F.3d

359, 373 (6th Cir. 2010) (citing United States v. Bass, 460 F.3d 830, 838 (6th Cir. 2006)). To

establish ineffective assistance, “a defendant must show (1) ‘that counsel’s representation fell

below an objective standard of reasonableness’ and (2) that ‘counsel’s performance [was]

prejudicial to the defense.’” Id. at 376 (alteration in original) (quoting Strickland v. Washington,

466 U.S. 668, 688, 692 (1984)). Here, even if Brewer could demonstrate that his lawyers’

performance was deficient, he could not show that it was prejudicial.

A.     Selective Enforcement

       According to Brewer, his original counsel should have sought suppression on the ground

that the traffic stops represented selective enforcement by LMPD. (D.N. 205; D.N. 225, PageID

# 2218-20)     The Sixth Circuit has established a three-part test for claims of selective

enforcement:

       First, [an official] must single out a person belonging to an identifiable group,
       such as those of a particular race or religion, or a group exercising constitutional
       rights, for prosecution even though he has decided not to prosecute persons not
       belonging to that group in similar situations. Second, [the official] must initiate

                                                 3
Case 3:17-cr-00037-DJH Document 229 Filed 07/02/20 Page 4 of 8 PageID #: 2237




       the prosecution with a discriminatory purpose. Finally, the prosecution must have
       a discriminatory effect on the group which the defendant belongs to.

Gardenhire v. Schubert, 205 F.3d 303, 319 (6th Cir. 2000) (alterations in original) (quoting

United States v. Anderson, 923 F.2d 450, 453 (6th Cir. 1991)); see also Straser v. City of Athens,

951 F.3d 424, 427 (6th Cir. 2020) (citing Gardenhire as the “standard for selective enforcement

claims” that the Sixth Circuit has “settled on” and noting that “the Supreme Court has not

displaced” that standard).

       Brewer cannot satisfy the first element of a selective-enforcement claim because the

evidence shows that he was not “single[d] out” due to his race. The unrebutted proof presented

at the suppression hearing and at trial established that the tinting on the windows of both vehicles

was so dark that police could not see anything, or anyone, inside. (See D.N. 43, PageID # 171-

73, 222; D.N. 47, PageID # 302-05; D.N. 215, PageID # 1674, 1729, 1799; D.N. 216, PageID #

1897-98) Since he was not visible through the tinting, Brewer could not have been identified

and stopped based on his race. Thus, even if Brewer’s previous counsel had demonstrated a

pattern of discrimination by LMPD, a motion to suppress based on selective enforcement would

have been unsuccessful. See Gardenhire, 205 F.3d at 319. Brewer therefore suffered no

prejudice as a result of his lawyers’ failure to make that argument, and his first claim of

ineffective assistance fails.2 See Munoz, 605 F.3d at 376.

B.     Trial Counsel’s Decision to Call Witnesses

       Brewer’s second asserted ground of ineffective assistance is likewise meritless. Brewer

contends that “the presentation of the[] two defense witnesses—apparently without even cursory

background information and witness preparation—cannot be ‘considered sound trial strategy.’”


2
  In reaching this conclusion, the Court expresses no opinion regarding Brewer’s underlying
argument that African-Americans have been disproportionately targeted and impacted by LMPD
traffic stops.
                                                 4
Case 3:17-cr-00037-DJH Document 229 Filed 07/02/20 Page 5 of 8 PageID #: 2238




(D.N. 225, PageID # 2222) Yet Brewer acknowledges that there was a strategic reason for

calling these witnesses, namely “to demonstrate a number of factors that might be considered

inconsistent with the government’s case that Mr. Brewer was driving around ‘high crime’ areas

of Louisville on consecutive evenings with the intent to sell or distribute marijuana and cocaine.”

(Id., PageID # 2221) Brewer further acknowledges that Allen and Sears provided testimony

supporting this strategy, including that

       (1) Mr. Brewer let other people drive his car(s); (2) the dashboard of the car had
       previously been removed to perform repairs; (3) Mr. Brewer played the lottery
       and gambled and thereby had relatively large sums of cash on his person on a
       regular basis; and (4) that the quantity of drugs that were seized on each occasion
       were consistent with personal use (or the use by a small number of friends when
       they would socialize on selected weekends).

(Id.) Given the proof that drugs and a gun were found in each car driven by Brewer, attempting

to provide an alternative explanation for the presence of those items was a reasonable trial

strategy, as Brewer seems to recognize. (See id.)

       Choosing to call a particular witness is likewise a matter of strategy. See Rayborn v.

United States, 489 F. App’x 871, 878 (6th Cir. 2012) (“[W]hether to call a witness and how to

conduct a witness’[s] testimony are classic questions of trial strategy that merit Strickland

deference.” (citing Harrison v. Motley, 478 F.3d 750, 756 (6th Cir. 2007))). And “[a] strategic

decision cannot be the basis for a claim of ineffective assistance unless counsel’s decision is

shown to be so ill-chosen that it permeates the entire trial with obvious unfairness.” Holder v.

Palmer, 588 F.3d 328, 338 (6th Cir. 2009) (quoting Miller v. Francis, 269 F.3d 609, 615 (6th

Cir. 2001)). Allen and Sears were the final two witnesses in a four-day trial; by that time, the

jury had already heard ample evidence damaging to the defense. (See D.N. 171, PageID # 1046-

48 (finding evidence sufficient to support conviction)) Their testimony thus did not “permeate[]

the entire trial with obvious unfairness.” Holder, 588 F.3d at 338. In any event, Brewer has not

                                                5
Case 3:17-cr-00037-DJH Document 229 Filed 07/02/20 Page 6 of 8 PageID #: 2239




shown—or even argued—that the outcome of the trial would have been different had Allen and

Sears not testified. Without a showing of prejudice, this ineffective-assistance claim also fails.

See Munoz, 605 F.3d at 376.

                                               III.

       Brewer has not shown that he was prejudiced by his lawyers’ purportedly deficient

performance. Because his claims of ineffective assistance would fail regardless of the discovery

he seeks, his requests to subpoena LMPD records and appoint an expert to interpret those

records, as well as his request for an extension of time to further supplement his motion for new

trial, are moot. Accordingly, and the Court being otherwise sufficiently advised, it is hereby

       ORDERED as follows:

       (1)     Brewer’s motion for new trial (D.N. 205) is DENIED.

       (2)     Brewer’s motion for issuance of a subpoena (D.N. 211), motion to appoint an

expert (D.N. 221), and motion for extension of time to supplement the motion for new trial (D.N.

224) are DENIED as moot.

       (3)     This matter is set for sentencing on July 30, 2020, at 10:00 a.m. at the Gene

Snyder U.S. Courthouse in Louisville, Kentucky.

       (4)     Within fourteen (14) days of entry of this Order, counsel shall communicate, in

writing, to the Probation Office and to opposing counsel any objections they may have as to any

material information, sentencing classifications, sentencing guideline ranges, and policy

statements contained in or omitted from the Presentence Investigation Report.

       (5)     After receiving counsel’s objections, the Probation Officer shall conduct any

further investigation and make any revisions to the Presentence Report that may be necessary.




                                                6
Case 3:17-cr-00037-DJH Document 229 Filed 07/02/20 Page 7 of 8 PageID #: 2240




The Probation Officer may require counsel for both parties to meet with the officer to discuss

unresolved factual and legal issues.

       (6)     Prior to the date of the sentencing hearing, the Probation Officer shall submit the

Presentence Report to the sentencing Judge. The Report shall be accompanied by the written

objections of counsel, and by an addendum setting forth any objections counsel may have made

that have not been resolved, together with the officer’s comments thereon. The Probation

Officer shall provide a copy of any addendum to the Presentence Investigation Report, including

any revisions thereof, to the defendant and to counsel for the defendant and the United States.

       (7)     Not less than twenty (20) days prior to the sentencing hearing, the parties

shall communicate with each other to discuss the scope of the sentencing hearing and make

certain disclosures. Each party shall disclose to the other if it intends to argue for a non-

guideline sentence. The parties shall disclose whether they intend to call witnesses at the

hearing and if so, the nature of the testimony shall be revealed. The parties shall disclose

the identity of any expert witness and exchange a written summary of the witness’s

opinions, the bases and reasons for the opinions, and the witness’s qualifications.

       For any sentencing in which testimony is expected, the parties shall estimate the

length of time required for the sentencing hearing and communicate same to Natalie

Thompson, Case Manager for Judge Hale.

       It is the Court’s policy that all letters of support be filed in the public record.

Accordingly, any letters of support that the parties intend to present for the Court’s

consideration at sentencing shall have personal identifiers (e.g., home addresses, social

security numbers, or financial account numbers) redacted.




                                                7
Case 3:17-cr-00037-DJH Document 229 Filed 07/02/20 Page 8 of 8 PageID #: 2241




       (8)        Not less than ten (10) days prior to the sentencing hearing, the parties shall

file a Sentencing Memorandum in support of their respective positions on any unresolved

objections to the Presentence Investigation Report, including any objections to the

calculation of the advisory sentencing guidelines contained therein. Furthermore, in the

event a non-guideline sentence is advocated, the Sentencing Memorandum shall address the

factors of 18 U.S.C. § 3553(a).

       (9)        Except with regard to any objection made under Paragraph 4 that has not been

resolved, the Report of the Presentence Investigation may be accepted by the Court as accurate.

The Court, however, for good cause shown, may allow new objections to be raised at any time

before the imposition of sentence. In resolving disputed issues of fact, the Court may consider

any reliable information presented by the Probation Officer, the defendant or the United States.

       (10)       Nothing in this Order requires the disclosure of any portions of the Presentence

Report that are not disclosable under Criminal Rule 32(c).

       (11)       It shall be the responsibility of counsel for the defendant to disclose the Report to

the defendant.

       July 2, 2020




                                                           David J. Hale, Judge
                                                        United States District Court




                                                    8
